DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-7 objected to because of the following informalities:  
Claim 1, line 5 recites “the casing” and should recite “the sealed casing.”
Claims 3-7 are objected to based on dependency from an objected to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroock (US 2011/0146956 – previously cited).

Regarding claim 1, Stroock teaches a device for heat transfer (paragraph [0072], Abstract, Fig. 2, at least) a comprising: 

a first portion (12, Fig. 2, paragraph [0047]) to receive heat from a heat source (paragraph [0017]); 
a wicking surface provided along an inner surface of the sealed casing (16, Fig. 2, see paragraph [0052]) and connecting the first portion to a second portion of the sealed casing (14, Fig. 2, see paragraph [0047], see how 16 connects 12 and 14 in Fig. 2); and
a thermo-reversible hydrogel provided in the first portion (see paragraph [0013], further see paragraph [0048]), 
wherein the thermo-reversible hydrogel is coated directly on the inner surface of the sealed casing (see Fig. 3 which shows 16 coated along an inner surface of the sealed casing 10); and 
a working fluid enclosed within the sealed casing (paragraph [0048] notes a liquid inlet and outlet, thereby explicitly teaching fluid), wherein the device is a heat pipe (paragraph [0017]).

Regarding claim 6, Stroock teaches the device of claim 1, wherein the thermo-reversible hydrogel absorbs working fluid (paragraph [0013] notes a hydrogel within the evaporator membrane and paragraph [0048] notes liquid flowing through the evaporator which thereby teaches the hydrogel and fluid interacting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Hu (US 7,463,486 – previously cited).

Regarding claim 3, Stroock teaches the device of claim 1, but does not teach that the thermo-reversible hydrogel is selected from:
carboxymethyl cellulose, ethylene maleic anhydride copolymer, polyvinyl alcohol copolymers, starch grafted copolymer of polyacrylonitrile or polyacrylamide super absorbents, and combinations thereof.
Hu teaches a temperature sensitive hydro gel such as carboxymethyl cellulose (Hu, col. 2, lines 35-40, claims 3 and 11). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Stroock with a hydrogel selected from carboxymethyl cellulose, as taught by Hu, as Stroock teaches the use of a hydrogel but lacks the specifics on what constitutes the hydrogel, thereby making the application of carboxymethyl cellulose at least obvious to try in order to assess the benefits it may have on the device, as Hu teahces that it is known to use a hydrogel such as carboxymethyl cellulose. 
The Examiner notes that the following limitation: “ethylene maleic anhydride copolymer, polyvinyl alcohol copolymers, starch grafted copolymer of polyacrylonitrile or polyacrylamide super absorbents, and combinations thereof” is not required by the claim as the claim is claimed in the alternative. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Wang (US 2007/0240859 – previously cited).

Regarding claim 4, Stroock teaches the device of claim 1, but does not specifically teach that the wicking surface is one of a sintered metal powder, a screen, and a grooved wicking surface. Wang teaches a heat pipe (Wang, Title) with a capillary structure constituted by sintered .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Chiba (JP2000253742A – previously cited).

Regarding claim 5, Stroock as modified teaches the device of claim 1, but does not teach a thickness of the thermo-reversible hydrogel is in a range of 100-800 pm. Chiba teaches a thermos-responsive hydrogel (Chiba, Title) with a thickness between 0.3-0.5mm (Chiba, paragraph [0015], the Examiner notes that 0.3-0.5mm converts to 300-500um, which overlaps with the claimed range). Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Stroock as modified with a thickness of the thermo-reversible hydrogel is in a range of 100-800 pm, as taught by Chiba, as it would be obvious to try to one of ordinary skill in the art in an attempt to utilize the proper amount of hydrogel to effectively transfer heat from the heat source through the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stroock, as applied to claim 1, in view of Enomura (US 2012/0193072 – previously cited).

Regarding claim 7, Stroock as modified teaches the device of claim 6, but does not specifically teach the casing and the wicking surface are fabricated from copper and wherein the working fluid is water. Enomura teaches a heat transfer tube which is made of copper and uses water as fluid (Enomura, paragraph [0024]). Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Stroock with the casing and the wicking surface are fabricated from copper and wherein the working fluid is water, as taught by Enomura, in order to utilize a known fluid for heat transfer and a material that has high corrosion and pressure resistance (Enomura, paragraph [0024]). 

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. 
Applicnat’s arguments begin by addressing the objections to the drawings and specification. Applicant asserts that the amendments have overcome the objections. The Examiner agrees and the objections have been withdrawn.
Applicant further argues the 112 rejection of claim 6 made in the previous office action. Applicant asserts that the rejection is overcome by amendment. The Examiner agrees and the rejection is withdrawn. 
Remainder of Applicant’s arguments are directed to the 102 rejection made in the previous office action. Applicant argues that the device of Stroock is different than the claimed invention as the device of claim 1 does not include separate spaces for vapor and liquid, and instead includes a single sealed casing. The Examiner has considered the argument and respectfully disagrees as the argued differences between Stroock and the claimed invention are .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763